DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form and is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the display reference frame”.  There is insufficient antecedent basis for this limitation.  Examiner assumes this is a typographical error and Applicant intended to claim “the display frame”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition module”, “a spatial processing module”, “a mixing module”, “a projection module” (claim 1), “a detection module” (claim 3), “an attitude acquisition module” (claim 5), and “a module” (claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g., see p. 6 of the instant specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a spatial processing module”, “a mixing module”, “a projection module” (claim 1), “a detection module” (claim 3), and “a module” (claim 7) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For example, Applicant’s specification fails to disclose whether these functions are performed by hardware, software, and a combination of hardware and software.  Therefore, claims 1-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (claims 1-9 either recite one of the above limitations or depend upon a claim that recites one of the above limitations).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor et al. (US 2016/0264255).

	Regarding claim 1, Connor discloses a head-worn display device for displaying, in a display frame, an image conforming to at least two different projection reference frames (abstract, fig. 1, figs. 3-5, see ¶ 48, ¶ 52, ¶ 55, ¶ 60-65),
	the device including: an image acquisition module configured to separately acquire an image stream for each of the at least two different projection reference frames or to extract from a single input stream an image stream for each of the at least two different projection reference frames (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-65, sensors 212);
	for each of the at least two different projection reference frames, a spatial processing module configured to adapt the image stream corresponding to that projection reference frame to the display frame (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-65, image processor 202);
	a mixing module configured to generate a resulting stream comprising the image stream adapted by each of the spatial processing modules (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-72, composite image generation module 222);
	and a projection module configured to project the resulting stream onto a display surface in accordance with the display reference frame (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-65, display 210, see also ¶ 8).

	Regarding claim 2, Connor discloses wherein the image acquisition module comprises at least one element selected from the list of elements consisting of: a dedicated image input for at least one projection reference frame; a common image input with a filtering unit for distinguishing image streams relating to at least two different projection reference frames; a common image input of the multi-colour type with each colour carrying information about a projection reference frame (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-65, sensors 212).

	Regarding claim 4, Connor discloses a head-worn device embedded in a carrier (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-65, display 210, see also ¶ 8).

	Regarding claim 5, Connor discloses an attitude acquisition module configured to acquire attitudes of the carrier, at least one processing module being capable of adapting the corresponding image stream as a function of the attitudes of the carrier acquired by the attitude acquisition module (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-72, see also fig. 7, ¶ 76, ¶ 88, attitude disclosed).

	Regarding claim 6, Connor discloses wherein each projection reference frame is selected from the group consisting of: a reference frame related to the display surface; a reference frame linked to a user's body; a reference frame linked to the holder; a reference frame linked to the carrier's external environment (fig. 1, figs. 3-5, see ¶ 43-48, ¶ 52, ¶ 55, ¶ 60-65).

	Regarding claim 7, Connor discloses a module for controlling the brightness or contrast of the resulting stream (figs. 1-5, see ¶ 43-52, ¶ 55-65; see also ¶ 6, ¶ 84-87).

	Regarding claim 8, Connor discloses wherein: the image acquisition module is further configured to acquire priority control information of the different projection reference frames; the mixing module is configured to generate the resulting stream based on said priority control information (fig. 1, fig. 9, see ¶ 50-52, e.g., pixels selected based on best signal level; see also ¶ 57-58, ¶ 63-67, ¶ 79-87).

	Regarding claim 9, Connor discloses wherein said priority control information is encoded in pixels of the corresponding image streams (fig. 1, fig. 9, see ¶ 50-52, e.g., pixels selected based on best signal level; see also ¶ 57-58, ¶ 63-67, ¶ 79-87).

	Regarding claim 10, this claim is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Applicant’s Admitted Prior Art (AAPA).

	Regarding claim 3, Connor fails to explicitly disclose a detection module configured to detect a head posture of a user, at least one processing module being capable of adapting the corresponding image stream according to the head posture detected by the detection module.
	AAPA teaches a detection module configured to detect a head posture of a user, at least one processing module being capable of adapting the corresponding image stream according to the head posture detected by the detection module (instant specification, pp. 1-2, it is known to detect the posture of the user’s head to adapt the projection of information to the head-worn display device).
	Connor and AAPA are both directed to head-worn devices for projecting images from different projection reference frames.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Connor with the head posture detection of AAPA since such a modification displays and adapts the density of information perceived by the user according to their head position in relation to the geometry of the carrier and to the operational needs (AAPA, p. 1).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Riguer et al. (US 2021/0089119)
Keith et al. (US 2021/0065653)
Hasharoni et al. (US 2020/0379253)
Ganille et al. (US 2019/0197995)
Li (US 9,244,275)
Lee (US 2015/0360612)
Lacoste et al. (US 2012/0224062)
Francois et al. (US 2012/0162248)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626